Citation Nr: 0114951
Decision Date: 05/30/01	Archive Date: 07/18/01

DOCKET NO. 00-14 858               DATE MAY 30, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUES

1. Whether new and material evidence has been submitted to reopen
a claim of entitlement to a certificate of eligibility for
assistance in acquiring specially adapted housing.

2. Whether new and material evidence has been submitted to reopen
a claim of entitlement to a certificate of eligibility for
assistance in acquiring special home adaptations.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from June 4, 1959 until August 22,
1961.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a rating decision of February 2000, from the Houston,
Texas, regional office (RO) of the Department of Veterans Affairs
(VA) which denied entitlement to specially adapted housing and to
a special home adaptation grant.

FINDINGS OF FACT

1. VA's duty to notify and assist the appellant has been satisfied
on the issue of entitlement to a certificate of eligibility for
assistance in acquiring a special home adaptation grant.

2. The veteran's claim has been previously denied by an unappealed
rating decision of May 1992.

3. The veteran is service connected for amputation, middle or lower
one-third left leg, evaluated as 60 percent disabling from November
1965 and for coronary artery disease with hypertensive vascular
disease, evaluated as 60 percent disabling from December 1998. The
veteran was also granted a total disability rating deemed permanent
in nature based on individual unemployability, effective from
December 1998.

4. Evidence received since the May 1992 determination includes
medical evidence showing an increase in disability in the veteran's
service-connected coronary artery disease with hypertensive
vascular disease and the award of a total disability rating,
competent evidence which was not of record at the time of the
previous determination, and which bears substantially and directly
on the matter in question.

2 -

5. The veteran is blind in both eyes with 5/200 or less visual
acuity nor does he have the anatomical loss or loss of use of both
hands due to service connected disability.

CONCLUSIONS OF LAW

1. The May 1992 rating decision which denied entitlement to special
adaptive housing and entitlement to a special home adaptation grant
is final. 38 U.S.C.A. 7105 (West 1991); 38 C.F.R. 3.104 (2000).

2. The veteran's claim for entitlement to a certificate of
eligibility for assistance in acquiring specially adapted housing
or special home adaptations is reopened by the submission of new
and material evidence. 38 U.S.C.A. 5108 (West 1991); 38 C.F.R.
3.156(a) (2000).

3. The criteria for entitlement to a certificate of eligibility for
assistance in acquiring special home adaptations are not met. 38
U.S.C.A. 2101(b) (West 1991); 38 C.F.R. 3.809a (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran filed a VA Form 26-4555, Veteran's Application in
Acquiring Specially Adapted Housing or Special Home Adaptation
Grant, in January 2000. Although the veteran indicated on his claim
form that he had not made previous application, the records
reflects that in January 1992 the veteran submitted a claim for
specially adapted housing or special home adaptation grant which
was denied by the RO in a rating decision in May 1992 as he did not
have the disabilities required by law for entitlement to either
benefit. The veteran did not appeal that rating decision;
therefore, it is final. 38 U.S.C.A. 7105 (West 1991); 38 C.F.R.
3.104 (2000). However, if new and material evidence is received
with respect to a claim which has been disallowed, the claim will
be reopened and the former disposition reviewed. 38 U.S.C.A. 5108
(West 1991). "New and material evidence" is

- 3 -                                                             
   
defined as evidence not previously submitted which bears directly
and substantially upon the specific matter under consideration,
which is neither cumulative nor redundant, and which by itself or
in connection with the evidence previously assembled is so
significant that it must be considered in order to fairly decide
the merits of a claim. 38 C.F.R. 3.156(a) (2000); Hodge v. West,
155 F.3d 1356 (Fed. Cir. 1998).

The Board is aware that the RO did not address the issue of
finality and whether new and material evidence had been submitted
or secured. However, as will be discussed below the Board has
determined that new and material evidence has been submitted, and
has reopened the claims and provided a de novo review. Thus, the
veteran will not be prejudiced by the Board deciding the merits of
his claim without remanding the case to the RO for consideration of
whether new and material evidence has been submitted. See Bernard
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg.
49,747 (1992).

The veteran's qualifying service is shown as after the pertinent
date in the governing regulations, and it is not at issue in this
case. 38 C.F.R. 3.809, 3.809a (2000). For purposes of entitlement
to the VA specially adapted housing benefit or special home
adaptation benefit, there is no legal distinction between the terms
"permanent total disability," as appearing in 38 C.F.R. 3.340(b)
(2000), and "permanent and total disability," as appearing in 38
U.S.C.A. 2101 (West 1991) and 38 C.F.R. 3.809, 3.809a (2000). In an
April 1999 rating decision the RO granted entitlement to a total
disability rating based on individual unemployability due to
service-connected disabilities and determined that the total
disability was permanent in nature.

I. Entitlement to a certificate of eligibility for assistance in
acquiring specially adapted housing

Additional evidence received since the prior denial shows that the
veteran was hospitalized in December 1998 with atrial fibrillation
with rapid ventricular response and congestive heart failure. Based
on this medical evidence, the veteran's disability rating for
coronary artery disease with hypertensive vascular

- 4 -

disease was increased to 60 percent effective December 17, 1998,
and he was granted a total disability rating for individual
unemployability effective December 17, 1998. This evidence is so
significant that it must be considered in order to fairly decide
the merits of a claim. 38 C.F.R. 3.156(a) (2000); Hodge v. West,
155 F.3d 1356 (Fed. Cir. 1998). Consequently, the claim for
entitlement to a certificate of eligibility for assistance in
acquiring specially adapted housing is reopened by the submission
of new and material evidence. However, additional development of
the evidence is required prior to an appellate determination, as
will be discussed in the REMAND section of this decision. See
Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Entitlement to a certificate of eligibility for financial
assistance in acquiring special home adaptations.

As noted above, based on the additional medical evidence received
since the prior denial, the veteran's disability rating for
coronary artery disease with hypertensive vascular disease was
increased to 60 percent effective December 17, 1998, and he was
granted a total disability rating for individual unemployability
effective December 17, 1998. In an April 1999 rating decision, the
RO determined that the veteran had a total service-connected
disability, permanent in nature. This evidence is so significant
that it must be considered in order to fairly decide the merits of
a claim. 38 C.F.R. 3.156(a) (2000); Hodge v. West, 155 F.3d 1356
(Fed. Cir. 1998)., Consequently, the claim for acquiring special
home adaptations is reopened by the submission of new and material
evidence showing the veteran is entitled to compensation for
permanent and total disability.

The threshold question that must be resolved regarding this claim
is whether the veteran has a legal claim that might entitle him to
the VA benefit he seeks. If his claim fails because of the absence
of the legal merit or lack of entitlement under the law, the claim
must be denied as a matter of law. Sabonis v. Brown, 6 Vet. App.
426, 428-30 (1994). Financial assistance in acquiring special home
adaptations may be available to a veteran who does not qualify
under the criteria for specially adapted housing, but who is
entitled to compensation for permanent and total disability which
1) is due to blindness in both eyes with 5/200 or less visual
acuity

- 5 -                                                             
  
or 2) includes the anatomical loss or loss of use of both hands. 38
U.S.C.A. 2101(b); 38 C.F.R. 3.809a. The veteran does not meet the
criteria for this benefit because he is not entitled to
compensation for permanent and total disability due to blindness in
both eyes with 5/200 or less visual acuity or anatomical loss or
loss of use of both hands. Rather, his total disability for
compensation results from amputation of the left leg and from
coronary artery disease with hypertensive vascular disease. His
claim, therefore, does not meet the regulatory requirements for
entitlement to a certificate of eligibility for assistance in
acquiring special home adaptations. Accordingly, his claim must be
denied as a matter of law. See Id. Although the Veterans Claims
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096
(2000) was enacted during the pendency of this appeal, it is not
necessary to remand this issue for the RO to consider the new
legislation. Inasmuch as the facts pertaining to this issue are not
in dispute, it is concluded that the February 2000 rating decision
and the May 2000 statement of the case, copies of which were
provided to the veteran and his representative, satisfy the
requirements of the duty to inform and assist provisions of the new
law, to the extent that they may apply to this matter. In
combination, those documents inform the veteran of the applicable
law and regulations and the basis of the denial of his claim. He
also has been afforded the opportunity for a hearing on appeal but
declined to have one. Thus the veteran is not prejudiced by the
Board deciding this matter without remanding it to the RO. See
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No.
16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

ORDER

The claim of entitlement to a certificate of eligibility for
assistance in acquiring specially adapted housing or special home
adaptations is reopened by the submission of new and material
evidence.

Entitlement to a certificate of eligibility for assistance in
acquiring a special home adaptation grant is denied.

6 -

REMAND

In light of the foregoing decision, which reopened the veteran's
claim for entitlement to a certificate of eligibility for financial
assistance in acquiring specially adapted housing, the Board finds
that further development is necessary before the claim is
readjudicated by a review of all the evidence, both old and new.
Manio v. Derwinski, 1 Vet. App. 140 (1991).

A certificate of eligibility for assistance in acquiring specially
adapted housing under 38 U.S.C. 2101(a) (West 1991) may be extended
to a veteran if the following requirements are met:

(a) Service. Active military, naval or air service after April 20,
1898, is required. Benefits are not restricted to veterans with
wartime service.

(b) Disability. The disability must have been incurred or
aggravated as the result of service as indicated in paragraph (a)
of this section and the veteran must be entitled to compensation
for permanent and total disability due to:

(1) The loss, or loss of use, of both lower extremities, such as to
preclude locomotion without the aid of braces, crutches, canes, or
a wheelchair, or (2) Blindness in both eyes, having only light
perception, plus the anatomical loss or loss of use of one lower
extremity, or (3) The loss or loss of use of one lower extremity
together with residuals of organic disease or injury which so
affect the functions of balance or propulsion as to preclude
locomotion without the aid of braces, crutches, canes, or a
wheelchair. (4) The loss or loss of use of one lower extremity
together with the loss or loss of use of one upper extremity which
so affect the functions of balance or propulsion as to preclude
locomotion without the aid of braces, crutches, canes, or a
wheelchair.

- 7 -

(c) Duplication of benefits. The assistance referred to in this
section will not be available to any veteran more than once.

(d) "Preclude locomotion." This term means the necessity for
regular and constant use of a wheelchair, braces, crutches or canes
as a normal mode of locomotion although occasional locomotion by
other methods may be possible.

38 C.F.R. 3.809 (2000).

The veteran is service connected for amputation, middle or lower
one-third left leg, evaluated as 60 percent disabling; and coronary
artery disease with hypertensive vascular disease, evaluated as 30
percent disabling. He is also in receipt of a permanent total
disability rating based on individual unemployability and special
monthly compensation on account of anatomical loss of one foot.
Although his amputation is characterized as noted above in the
various rating decisions, the evidence shows that it is above the
knee.

In a May 2000, rating decision the RO denied service connection for
diabetes with neuropathy and retinopathy and for bilateral rotator
cuff tears. Additionally, the veteran appears to have a history of
myasthenia gravis. In his substantive appeal, he argued that he has
loss of use of his right lower extremity due to a service-
connected vascular condition and that he is "in a wheel chair full
time." Only service-connected disabilities are for consideration in
determining entitlement to specially adapted housing. The Board
finds that the veteran should be afforded a current, comprehensive
VA examination in order to more accurately determine whether his
service-connected disabilities are productive of disability
sufficient to warrant specially adapted housing, without
consideration of his multiple nonservice-connected disabilities. In
view of the regulatory requirements, clarification of the veteran's
dependence upon aids for locomotion is required for proper
adjudication of the claim.

As discussed above, the VCAA redefines the obligations of VA with
respect to the duty to assist and includes an enhanced duty to
notify a claimant as to the information and evidence necessary to
substantiate a claim for VA benefits.

In view of the above and to ensure that the record is fully
developed, this case is REMANDED to the RO for the following:

1. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475 is completed. In
particular, the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A, and 5107) are fully complied with and satisfied.

2. The RO should ask the veteran to identify any treatment he has
received for his left lower extremity amputation and his
cardiovascular disease subsequent to the most recent relevant
medical evidence of record. The RO should then obtain records from
the sources indicated which have not been previously secured. Even
if the veteran does not respond the RO should obtain any recent
relevant VA medial records. Any records obtained should be
associated with the claims file.

3. The RO should schedule the veteran for a VA examination by a
board comprised of an orthopedist and a cardiologist or specialist
in peripheral vascular diseases to determine the effect of his
service-connected disabilities on his locomotion. With
consideration of only the veteran's service-connected left leg
amputation and cardiovascular disease (and not any nonservice-

- 9 -

connected myasthenia gravis, diabetic neuropathy or other
nonservice-connected disabilities), the examiners should provide an
opinion as to the following: (1) Does the veteran have peripheral
vascular disease of the right lower extremity that is related to
his service connected cardiovascular disease and, if so, does it
along with the service connected amputation constitute the loss, or
loss of use, of both lower extremities, such as to preclude
locomotion without the aid of braces, crutches, canes, or a
wheelchair; and (2) Does the veteran have the loss or loss of use
of one lower extremity together with residuals of organic disease
from his service connected cardiovascular disease which so affects
the functions of balance or propulsion as to preclude locomotion
without the aid of braces, crutches, canes, or a wheelchair. As
noted above, according to the regulations, the term "preclude
locomotion" means the necessity for regular and constant use of a
wheelchair, braces, crutches or canes as a normal mode of
locomotion although occasional locomotion by other methods may be
possible. The examiner should perform a thorough review of the
veteran's claims file and medical history and should state in the
examination report that such review has been conducted. The
examiner should be instructed that only the veteran's service-
connected disabilities of amputation of the left leg and coronary
artery disease with hypertensive vascular disease and any related
right lower extremity vascular disease if present, may be
considered. A complete rationale for all opinions expressed should
be provided.

4. Thereafter, the RO should readjudicate this claim. If the
benefit sought on appeal remains denied, the appellant and the
appellant's representative, if any, should be

- 10 -

provided a supplemental statement of the case (SSOC). The SSOC must
contain notice of all relevant actions taken on the claim for
benefits, to include a summary of the evidence and applicable law
and regulations considered pertinent to the issue currently on
appeal. An appropriate period of time should be allowed for
response.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

JANE E. SHARP
Member, Board of Veterans' Appeals

- 11 - 



